Title: From George Washington to Robert Dinwiddie, 4 December 1756
From: Washington, George
To: Dinwiddie, Robert



[Fort Loudoun, 4 December 1756]
To The Honble Robert Dinwiddie, Esquire, Governor of Virginia.Honble Sir,

Since writing to your Honor yesterday, a very base and villainous scheme has been discovered; which has been I believe, the sole cause of 18 Soldiers deserting from us last night. The Gentleman concerned is our (late Ensign) Denis McCarty; of whose Character and practises, the enclosed Depositions will afford your Honor a specimen: and with whom all ties of honor and morality are of no force. By virtue of your Honors Commission to recruit for the Royal american Regiments; and under the specious pretence of immunity, offered in a late proclamation: He boasts the power & authority of enlisting Deserters and Delinquents of any kind whatever. With these pretences &c. his ungenerous principles, he scandalously & underhandedly seduced these, and I am afraid many more to abandon their duty and desert the Service. The Behaviour of Mr McCarty while in our Regiment was not so becoming and genteel as it ought: and had he not apprehended the danger of a Court martial with disgrace he would not have resigned to your Honor with so much privacy. I hope this flagrant instance of his unnatural, unjust and dishonorable proceedings, will prompt your Honor to punish such pernicious practises so destructive in their consequences, and so fatal in their effects. I

have dispatched a party of 25 men under Capt. Mercer, with orders that every endeavour and all possible diligence be made use of to apprehend those Deserters, who I imagine are gone to McCarty. and should be glad your Honor wou’d direct what punishment shou’d be inflicted; as the act for that purpose is sometime ago expired. The loss of the Drafts and those desertions, render us unable to manage such heavy timber as is required about the Fort; or even sufficient to do other necessary work there. These misfortunes, and the want of Flour with the Commissary, conspire to retard my march longer than I had expected. I am Honble Sir, Yours &c.

G:W.
Fort Loudon, Dec. 4th 1756.   

